Title: From Benjamin Franklin to Thomas Hancock, 11 September 1755
From: Franklin, Benjamin
To: Hancock, Thomas


Sir
Philadelphia 11th Sepbr. 1755.
You may remember that when I last had the Pleasure of seeing you, I mention’d the Inconvenience attending the Want of a Fund to increase and improve your College Library.
I imagined that a Subscription set on foot for that purpose might with proper Management produce something considerable. I know you are a Friend to the College, and therefore take the Freedom of inclosing a Paper of that kind, and recommending it to your Care, to procure (if you approve of the design) a suitable Number of Hands to it. Five and twenty Subscribers at 4 Pistoles Each per Annum would in five Years produce 500 Pistoles, which if all laid out in Books would make a handsome Addition to the Library, or if put to Interest, would produce a little Annual Income sufficient to procure the best new Books published in each Year. Some might perhaps subscribe more than four Pistoles per Annum and others less; and I think that a single Pistole or half a Pistole should not be refused; Tho’ such small Sums might occasion a little more Trouble in Receiving or Collecting. I send withal an Order on my Brother, for my first Year’s Payment. ’Tis but a Trifle compar’d with my hearty Good will and Respect to the College; but a small Seed properly Sown, sometimes produces a large and fruitful Tree; which I sincerely wish maybe the good Fortune of this. My respectful Compliments to Mrs. Hancock and believe me to be with very great Esteem, Sir, Your most Obedient humble Servant
B Franklin
T. Hancock Esqr
 Addressed: To / Thomas Hancock Esquire / Boston / Free / B Franklin  
[Enclosures]

We whose Names are hereunto subscribed, taking into Consideration, that in the Library of the College at Cambridge in New England, many Books useful to Students in the several Branches of Learning are yet wanting; and that as new Improvements are from time to time made in Science, new Books on many Subjects are continually coming forth, with which Seminarys of Learning especially should be early furnished, for the further Qualification of the Tutors, and Advantage of the Youth by them to be instructed. But inasmuch as there is not yet any Fund for such Purposes belonging to the said College, therefore to remedy that Deficiency in some degree for the Present, and farther to advance the Reputation of the College and the Public Good, We do each of us promise to pay Annually for Five Years to come, the Sums to our respective Names annexed, into the Hands of the Treasurer of the said College for the Time being, to be disposed of in the Purchase of such Books for the Library, as the President and Fellows shall from time to time order and direct.


Time of Subscribing
  Names of Subscribers
  Annual Subscription for Five Years.
  Lawful Money


  
  
  
£
s
d


Septr. 11. 1755
Benja. Franklin of Philadelphia
Four Pistoles
4
8
0



Endorsed: Subscription Paper for Harvd. College Library

Philada. Sept. 11. 1755
Pay to the Treasurer of Harvard College for the time being, Four Pistoles, or Four Pounds Eight Shillings Lawful Money, being my Subscription to the Library of the said College for one Year next ensuing the Date hereof, and charge the same to Account of Your Loving Brother
B Franklin

  
    £4 8s. 0d.
    To Mr. John Franklin Postmaster Boston
  

